                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  (at London)

 ANTONIO HERNANDEZ, JR.,                      )
                                              )
        Petitioner,                           )      Civil Action No. 6: 19-220-DCR
                                              )
 V.                                           )
                                              )
 WARDEN BARNHART,                             )      MEMORANDUM OPINION
                                              )          AND ORDER
        Respondent.                           )

                                   *** *** *** ***

       Antonio Hernandez, Jr., has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. [Record No. 1] After reviewing the petition, the Court will deny the

requested relief. This statutory section is not the proper mechanism for Hernandez to

pursue his claims.

                                             I.

       Following a five-week trial, a jury convicted Hernandez and four of his family

members of various charges related to a 1989 murder-for-hire, subsequent arson, and

insurance fraud. United States v. Hernandez, et al., Case No. 94-CR-262-UU-3 (S.D. Fla.

1996). Hernandez was convicted of conspiracy, murder-for-hire, and arson, for which he

was sentenced to a term of life imprisonment. Id. at Record No. 405. He appealed the

murder-for-hire conviction, claiming that there was insufficient evidence to find him guilty

beyond a reasonable doubt. The United States Court of Appeals for the Eleventh Circuit,

however, disagreed. United States v. Hernandez, 141 F.3d 1042, 1056-59 (11th Cir. 1998).

                                            ‐1-
Since that time, Hernandez has filed at least two § 2255 petitions,1 a motion for relief from

his judgment,2 and a § 2241 petition asserting actual innocence under Jones v. United

States, 529 U.S. 848 (2000), and Rosemond v. United States, 572 U.S. 65 (2014).3 Each

petition and motion was denied.

       Hernandez now seeks relief in this Court by way of a § 2241 petition. [Record No.

1] Her claims that his sentence violates the Sixth Amendment because judge-found facts

(specifically, whether a first-degree murder occurred) increased his mandatory minimum

sentence. [Record No. 1-1] The Court conducts a preliminary review of habeas corpus

petitions and denies relief if it plainly appears that the petition is not entitled to such relief.

See 28 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545

(6th Cir. 2011).

                                                II.

       Federal prisoners typically challenge the validity of their federal convictions under

28 U.S.C. § 2255, whereas petitions brought under § 2241 are usually limited to claims

challenging the manner or execution of an individual’s sentence. Hill v. Masters, 836 F.3d

591, 594 (6th Cir. 2016). In limited circumstances, however, a federal prisoner can use §

2241 to challenge the conviction or imposition of his sentence. But a petitioner cannot

bring a § 2241 petition as an alternate or additional remedy to the one available under §




1
  See Hernandez, 1:04-cr-2062-UU-3, at Record No. 601; Hernandez v. United States, Case No.
1:04-cv-20771-SH (S.D. Fla. 2004), at Record No. 11.
2
  Hernandez, 1:04-cr-2062-UU-3, at Record No. 661.
3
  Hernandez v. Butler, Case No. 6:14-cv-215-DLB (E.D. Ky. 2014), at Record No. 5.
                                               ‐2-
2255. See 28 U.S.C. § 2255(e); Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir.

2001).

         Until recently, claims alleging actual innocence of a sentence enhancement could

not be raised under § 2241. See, e.g., Jones v. Castillo, 489 F. App’x 864, 866 (6th Cir.

2012). But Hill v. Masters allowed a petitioner to challenge his misapplied sentence where

he could show “(1) a case of statutory interpretation, (2) that is retroactive and could not

have been invoked in the initial § 2255 motion, and (3) that the misapplied sentence

presents an error sufficiently grave to be deemed a miscarriage of justice or fundamental

defect.” See 836 F.3d at 595 (citing Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013)).

         Hernandez does not fit within the extraordinarily narrow framework set forth in Hill

for several reasons. First, he does not explain why he could not bring the argument

presented in this petition in his initial § 2255 motion. Put another way, Hernandez fails to

demonstrate that he had “no prior reasonable opportunity to bring his argument for relief.”

Wright v. Spaulding, ___ F.3d ___, No. 17-4257, at *13 (6th Cir. Sept. 19, 2019). As the

Sixth Circuit recently explained, “a claim for habeas relief is more than the talismanic force

of a new case name. A new case matters only, if at all, because of the new legal arguments

it makes available.” Id. at *14 (emphasis in original). Hernandez alleges the imposition

of his sentence enhancement violated the Sixth Amendment, but he has not identified

anything that prevented him from making this argument at his sentencing, on direct appeal,

or in his initial § 2255 motion. See id. at *15.

         Hernandez also fails to identify a retroactive decision of statutory interpretation that

applies to his sentence. He primarily relies on Alleyne v. United States, 570 U.S. 99 (2013),

                                               ‐3-
and Robinson v. Woods, 901 F.3d 710 (6th Cir. 2018), to argue that his sentence was

improperly enhanced. [Record No. 1-1] But neither holding is a retroactive decision of

statutory interpretation. See In re Mazzio, 756 F.3d 487, 489-90 (6th Cir. 2014) (explaining

Alleyne is not retroactive on collateral review); In re Payne, 733 F.3d 1027, 1029 (10th

Cir. 2013) (identifying Alleyne as a new rule of constitutional—not statutory—

interpretation). The same is true for the other cases to which Hernandez gives a hat tip.4

Therefore, Hernandez does not fit within the narrow category of petitioners allowed to

challenge their sentences under § 2241. See Hill, 836 F.3d at 595; Wright, ___ F.3d ___,

No. 18-4257 (6th Cir. Sept. 19, 2019).

       Accordingly, it is hereby

       ORDERED that Petitioner Antonio Hernandez, Jr.’s petition for a writ of habeas

corpus [Record No. 1] is DENIED.

       Dated: September 27, 2019.




4
  In addition to Alleyne and Robinson, Hernandez “invokes” eight other Supreme Court decisions.
But Hernandez does not seriously explain how these decisions relate to the merits of his case and,
in any event, the decisions are ones of constitutional, not statutory, interpretation. [Record No. 1-
1 at 10]
                                                ‐4-
